— Order of the Supreme Court, New York County (Gammerman, J.), entered March 15,1982, which denied defendant’s motion to refer the case to a medical malpractice panel, is reversed, on the law and facts, and the motion by defendant is granted and said hearing before the malpractice panel is directed to be held, without costs. Medical issues exist herein which warrant panel review. (See Rosa v Kulkarni, 89 AD2d 529.) The existence of disputed factual issues does not preclude reference to a panel. (Bernstein v Bodean, 53 NY2d 520, 528.) Concur — Murphy, P. J., Carro, Asch and Milonas, JJ.
Silverman, J., concurs on constraint of Rosa v Kulkarni (89 AD2d 529).